Citation Nr: 1759007	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  09-25 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the residuals of a right eye injury.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a respiratory disorder, to include asbestosis, as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Army from August 1983 to April 1986.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran timely perfected an appeal to the Board.

In January 2012, the Board, in relevant part, remanded the issues on appeal for additional evidentiary development, to include new VA examinations. 

The issues of entitlement to service connection for a low back disability and a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a present diagnosis of an injury or disease of the right eye, nor qualifying residuals of in-service injury to the right eye.

2.  The preponderance of the probative evidence of record weighs against a finding that the Veteran's sleep apnea was incurred in or otherwise the result of active duty service. 

3.  The Veteran does not have a present diagnosis of a neck disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the residuals of a right eye injury have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 5103, 5103A, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3.  The criteria for service connection for a neck disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Notice

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the January 2012 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

II.  Service Connection

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).
	
Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

Right Eye Disability

The Veteran contends that he is entitled to service connection for a right eye disability, to include residuals of two in-service injuries to the eye.

The Veteran's November 1982 entrance examination noted a visual impairment preexisting service, and he was assigned a "2" under the PULHES physical profile, which was indicative of some limitations to visual acuity.  That defect was myopic astigmatism, an error of refraction of the eye.  Refractive errors are not considered diseases or injuries for VA purposes, and thus provide no basis for service connection.  38 C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 3 Vet. App. 439, 441 (1992).  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eye even if visual acuity decreased in service, as it is not a disability within the meaning of applicable legislation relating to service connection.  See id.; see also VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45,711 (1990).

The Veteran suffered two in-service eye injuries, the first a foreign body in the right eye in June 1984, and the second a corneal abrasion due to a foreign body in the right eye in November 1985.  After recovering from the initial injury, the Veteran did not complain of residuals of either injury.  The Veteran's post-service medical and treatment records do not show subsequent complaints regarding his right eye aside from the refractive error.  The Veteran did not undergo a separation examination.

The Veteran's post-service prison medical records document a history of visual impairment and use of glasses.  An October 2004 prison optometry examination noted right eye myopia and astigmatism.  The Veteran maintains that his right eye vision has deteriorated significantly since he sustained two injuries in-service, and that he has developed sensitivity to light after night vision training in tanks.

In May 2017, the Veteran underwent a VA examination to assess his right eye.  The examiner reported that the Veteran did suffer from a congenital error of refraction in the right eye upon entry to service.  The Veteran did not suffer from another disability of the right eye other than the refractive error.  The examiner considered the two in-service injuries to the eye, and concluded that, in his medical opinion, neither of the injuries was significant and was appropriately treated so as to avoid a lasting right eye disability.  As human eyes usually have their lids open, most individuals have several foreign small pieces of matter enter the eye over their lifetimes.  These bodies come out by the sweeping action of the lids and normal tear production, or they are removed by medical personnel.  An abrasion of the surface epithelium of the cornea caused by a foreign body usually heals rapidly in 2-3 days, and the episode is over.  Rarely complications can occur, but there is no evidence of record to reflect that such a complication occurred after the 1984 and 1985 injuries.  The examiner also found no current evidence of light sensitivity as reported by the Veteran in 2007.  In sum, the examiner concluded that the Veteran did not suffer from a right eye disorder related in any way to active duty service, to include the two injuries sustained in 1984 and 1985. 

The Veteran does not suffer from an injury or disability of the right eye that is compensable under VA regulations.  The Veteran has a present diagnosis of a refractive error, one that he had upon entering the service.  Refractive errors are considered congenital defects that are not injuries or diseases for VA purposes unless aggravated by an in-service injury.  The Veteran's in-service medical records reflect two injuries to the right eye that resolved without complication.  The Veteran's post-service medical records reflect vision impairments, but no residuals of the in-service injuries.  Finally, a VA examiner ruled out other diagnoses affecting the right eye.

In sum, the competent, probative evidence of record weighs against a finding that the Veteran suffers from a right eye disability for VA purposes.  Thus, based on the evidence of record and the law, the Veteran's claim of entitlement to service connection for a right eye disability is denied.

Sleep Apnea

The Veteran contends that he is entitled to service connection for sleep apnea.

The Veteran's entrance examination is silent with respect to sleep impairments.  The Veteran's service treatment records similarly do not indicate that the Veteran suffered from sleep apnea.

The Veteran's post-service treatment records indicate a diagnosis of obstructive sleep apnea around November 2005.  A June 2007 treatment record indicated that morbid obesity was an issue with respect to the Veteran's sleep apnea.  Physical examination showed a narrowed posterior pharynx and a thick, short, squat neck.  The Veteran stated that he believed his sleep apnea to be caused by a head injury incurred during active duty service.

The Veteran underwent a VA examination in October 2016 to assess the etiology of his sleep apnea.  The examiner concluded that the Veteran's sleep apnea was less likely than not incurred in or caused by active duty service, to include the in-service head injury.  Obstructive sleep apnea is the most common form of sleep apnea, and occurs when throat muscles intermittently relax and block the airway during sleep.  Although the Veteran referenced an article about sleep disorders developing from mild head injuries, sleep apnea is not the type of sleep disorder than can result from such an injury.  The examiner noted that a number of risk factors can contribute to the development of obstructive sleep apnea, including: gender, age, and obesity.  As the examiner highlighted, the Veteran is a male and has been morbidly obese, both risk factors for developing obstructive sleep apnea.  Furthermore, the Veteran developed sleep apnea approximately two decades after service.  As a result, the examiner concluded that the Veteran's sleep apnea was less likely as not incurred in or caused by active duty service.

While the Veteran has a present diagnosis of obstructive sleep apnea, he was not diagnosed with the disability until approximately twenty years after service.  Sleep apnea is also not a sleep disorder that develops from mild head injuries.  Instead, competent medical evidence of record indicates that it is more likely that the Veteran's morbid obesity, age, and gender contributed to its development. 

The Board recognizes that the Veteran believes his sleep apnea manifested as a result of in-service injury.  While the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, he is not medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The etiology of sleep apnea is a complex medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Medical evidence of record determined that the etiology of the Veteran's sleep apnea is unrelated to his active duty service.  Instead, evidence of record cites to other contributing risk factors, such as the Veteran's morbid obesity, gender, and age.  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's sleep apnea is related to his military service, the Board ultimately affords the objective medical evidence of record greater probative weight than the lay opinions.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for sleep apnea must be denied.

Neck Disability

The Veteran contends that he is entitled to service connection for a neck disability.

The Veteran's enlistment examination is silent with respect to neck injuries preexisting service.  In March 1985, the Veteran was struck in the head by a gun barrel, and developed neck pain as a result.  He was diagnosed with a strain of the trapezius muscle.  Service treatment records do not indicate complications or subsequent treatment following that injury.

The Veteran's post-service medical records do not indicate a present diagnosis of a neck disability.

The Veteran underwent a VA examination in October 2016 to assess his neck disability.  The examiner noted the muscle strain in March 1985, which resolved without residual.  The examiner also noted a diagnosis of a neck strain per the Veteran's own report.  However, no diagnosis pertaining to the Veteran's neck was established at the time of examination according to his medical records.  As such, the examiner reported that the Veteran did not have a chronic neck condition diagnosed.  The examiner noted that the in-service trapezius strain was a muscular injury not involving the portion of the spine in the neck.  The Veteran did not report ongoing treatment for a neck condition following service.  As such, the examiner concluded that the Veteran's claimed neck condition was less likely as not incurred in or caused by active duty service.

In sum, the Veteran does not have a present diagnosis of a neck disability.  Without a present diagnosis of a disability, service connection cannot be granted.  The Board recognizes that the Veteran believes that he has a neck condition resulting from active duty service.  He is certainly competent to provide testimony to establish the occurrence of medical symptoms, though is not medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  Post-service medical records do not reflect chronic complaints regarding his neck.  Furthermore, despite repeated examinations in his post-service treatment records, no diagnosis regarding his neck has been rendered.  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran does have a disorder of the neck related to his military service, the Board ultimately affords the objective medical evidence of record greater probative weight than the lay opinions.

The Board recognizes the November 2017 argument provided by the Veteran's representative - namely that the 2016 VA examination is inadequate because it does not address whether the Veteran had a trapezius muscle disability related to active service.  The Board does not find this argument compelling.  The examiner specifically noted that there was no current neck condition and the Veteran's service treatment records reflect that his in-service muscle injury was acute and transitory, resolving upon treatment.  As such, a remand for a new VA examination or an addendum opinion is not necessary.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a neck disability must be denied.








	(CONTINUED ON NEXT PAGE)
ORDER

1.  Entitlement to service connection for residuals of a right eye injury is denied.

2.  Entitlement to service connection for sleep apnea is denied.

3.  Entitlement to service connection for a neck disability is denied.


REMAND

Unfortunately, remand is again necessary in order to properly adjudicate the remaining issues on appeal.

The VA examination report assessing the Veteran's claimed back disability requires an addendum opinion to address omitted evidence of record.  The examiner did not note the Veteran's diagnosis of a chronic lumbar strain in February 1995 with subsequent use of back support for over a decade.  The Veteran's post-service treatment records indicate a chronic condition again in March 2006, July 2006, September 2006, and May 2012.  The examination report also did not address lay statements indicating a continuity of symptomatology following discharge from service.  The Veteran's mother reported that she witnessed him experiencing pain in his low back immediately following discharge from service, and it continued to present day.  The Veteran similarly reported experiencing symptoms immediately following discharge.  The Board notes that a mere absence of treatment records from this period is not dispositive, but may be used as a factor in its analysis.  An addendum opinion is necessary to provide a thorough rationale regarding the etiology of the Veteran's low back disability.

The VA examination assessing the Veteran's respiratory disorder also requires an addendum opinion to address pertinent evidence of record.  The VA examiner determined that the Veteran's respiratory disorder was less likely than not related to service, but focused her analysis on the Veteran's asthma.  Post-service treatment records in April 2011 note that the Veteran suffered from chronic obstructive pulmonary disease (COPD) secondary to asbestos exposure.  The Veteran stated that he believed he was exposed to asbestos in service both in tanks and in older German barracks.  There is an indication that the Veteran may also have been exposed to asbestos in prison in or around 2005.  Furthermore, while the examination report cites a May 2012 negative chest imaging study, it does not address subsequent studies in May 2012, June 2013, and April 2014 that indicate mild restrictive disease.  The examination report also does not discuss the Veteran's diagnosis of chronic bronchitis in April 2006.  As such, an addendum opinion is necessary to provide a thorough rationale regarding the Veteran's claimed respiratory disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make all reasonable efforts to obtain all medical and/or treatment records related to the Veteran's low back disability and respiratory disorder since September 2016.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

2.  Once the aforementioned development is complete, obtain an addendum opinion from the previous examiner, if possible, regarding the current nature and etiology of the Veteran's low back disability.  The examiner should review the entire claims file and a copy of this remand.  The examiner should consider all lay statements as to observable symptomatology following discharge from service.  The examiner should also consider the Veteran's diagnosis of a chronic low back strain in post-service medical records.  If the examiner continues to conclude that the Veteran does not suffer from a low back disability, but instead a hip disability, a more thorough rationale for this misdiagnosis must be provided.  The examiner should advance an opinion as to the following:

Is it at least as likely as not (i.e. a probability of 50 percent or more) that any identified low back disability had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service to include as a result of his documented in-service injuries?

The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

3.  Once the aforementioned development is complete, obtain an addendum opinion from the previous examiner, if possible, regarding the current nature and etiology of the Veteran's respiratory disorder.  The examiner should review the entire claims file and a copy of this remand.  The examiner should consider all previous respiratory diagnoses.  The examiner should advance an opinion as to the following:

Is it at least as likely as not (i.e. a probability of 50 percent or more) that any identified respiratory disorder had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service?

The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

4.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


